Exhibit 10.3

EXECUTION VERSION

ASSUMPTION AGREEMENT

This ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of April 26,
2011, relating to the Credit Agreement dated as of March 8, 2011 (as
supplemented by the Joinder Agreement among Del Monte Corporation and Bank of
America, N.A., as Administrative Agent, dated as of March 9, 2011, and as
otherwise amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among BLUE ACQUISITION GROUP, INC., a Delaware
corporation (“Holdings”), DEL MONTE FOODS COMPANY, a Delaware corporation (the
“Original Borrower”), the other Borrowers party thereto, the Lender Parties
party thereto, BANK OF AMERICA, N.A., as Administrative Agent and Collateral
Agent, and the other parties thereto. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

Section 10.3(a) of the Credit Agreement provides that, so long as no Default or
Event of Default has occurred and is continuing or would result therefrom, any
Subsidiary of the Original Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Original Borrower, provided that
either (A) the Original Borrower shall be the continuing or surviving
corporation or (B) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not the Original Borrower (such other Person,
the “Successor Borrower”) then, inter alia, the Successor Borrower shall
expressly assume all the obligations of the Original Borrower under the Credit
Agreement and the other Credit Documents.

Pursuant to the certificate of ownership and merger to be filed with the
Secretary of State of the State of Delaware on the date hereof, the Original
Borrower is being merged with and into its wholly owned Subsidiary, Del Monte
Corporation (the “Post-Close Merger”), with Del Monte Corporation assuming all
obligations of the Original Borrower under the Credit Agreement and thereby
becoming a Successor Borrower.

Accordingly, the Administrative Agent and Del Monte Corporation, as Successor
Borrower, agree as follows:

SECTION 1.    In accordance with Section 10.3(a) of the Credit Agreement, as of
the Effective Date (as defined below) the Successor Borrower by its signature
below becomes the Lead Borrower under the Credit Agreement with the same force
and effect as if originally named therein as the Lead Borrower, expressly
assumes all the Obligations of the Original Borrower under the Credit Agreement
and the other Credit Documents and hereby agrees to all the terms and provisions
of the Credit Agreement and the other Credit Documents applicable to it as the
Lead Borrower thereunder. From and after the Effective Date, each reference to
the “Lead Borrower” in the Credit Agreement and the other Credit Documents shall
be deemed to refer to Del Monte Corporation as Successor Borrower. The Credit
Agreement and the other Credit Documents are hereby incorporated herein by
reference.

SECTION 2.    The Successor Borrower represents and warrants to the
Administrative Agent and the other Secured Parties that (a) this Assumption
Agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, (b) no Default or Event of Default has occurred and is
continuing or would result from the Post-Close Merger and (c) it is organized
and existing under the laws of the State of Delaware.



--------------------------------------------------------------------------------

SECTION 3.    This Assumption Agreement shall become effective as of the date
(the “Effective Date”) when the Post-Close Merger shall have been consummated
and the Administrative Agent shall have received each of the following
documents:

(i)    this Assumption Agreement, duly executed and delivered by the Successor
Borrower;

(ii)    (1) a supplement to the Guarantee, duly executed and delivered by
Holdings, confirming that its guarantee thereunder shall apply to the Successor
Borrower’s obligations under the Credit Agreement and the other Credit Documents
and (2) a supplement to the Security Agreement and the Pledge Agreement, duly
executed and delivered by Holdings, affirming that its obligations thereunder
shall apply to its Guarantee as reconfirmed pursuant to clause (1); and

(iii)    an officer’s certificate stating that the Post-Close Merger and the
supplements referred to in clause (ii) above preserve the enforceability of the
Guarantee and the perfection and priority of the Liens under the Security
Documents;

SECTION 4.    This Assumption Agreement may be executed by one or more of the
parties to this Assumption Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Assumption Agreement signed by all the
parties shall be lodged with the Administrative Agent and the Successor
Borrower.

SECTION 5.    Except as expressly supplemented hereby, the Credit Agreement and
the other Credit Documents shall remain in full force and effect.

SECTION 6.    THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.    Any provision of this Assumption Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Credit Agreement and the other Credit
Documents, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. The parties hereto shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8.    All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to the Successor Borrower shall be given to it at the same
address as for the Original Borrower set forth in Schedule 13.2 of the Credit
Agreement.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Successor Borrower and the Administrative Agent have
duly executed this Assumption Agreement as of the day and year first above
written.

 

DEL MONTE CORPORATION,

    as Successor Borrower

  By:      

  /s/ Richard L. French

  Name:     Richard L. French   Title:  
  Senior Vice President, Treasurer, Chief   Accounting Officer and Controller  

 

 

 

 

[Assumption Agreement - ABL]



--------------------------------------------------------------------------------

Acknowledged and Agreed by:

 

 

BANK OF AMERICA, N.A.,

    as Administrative Agent

  By:      

  /s/ Lisa Freeman

  Name:     Lisa Freeman   Title:     SVP

 

 

 

 

 

[Assumption Agreement - ABL]